Citation Nr: 0814056	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-08 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a right knee injury, to 
include as secondary to a service-connected status-post non-
displaced fracture, left ischial acetabular, left tibial 
spine, and hairline fracture of the left fibular head with 
left knee involvement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel
INTRODUCTION

The veteran had active service from January 1971 to July 
1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2004 by the 
Department of Veterans Affairs (VA) Anchorage, Alaska, 
Regional Office (RO).

The veteran requested a Travel Board hearing in connection 
with the current claim.  The hearing was scheduled and 
subsequently held in May 2007.  The veteran testified before 
the undersigned Veterans Law Judge (VLJ) and the hearing 
transcript is of record.


FINDING OF FACT

The competent and probative evidence of record does not show 
that the veteran currently has a right knee disability.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a right knee disability are not met, and 
arthritis of the right knee may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in September 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
service connection claim and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, and he was 
provided with notice, via a letter dated March 2006, of the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal. 

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained. 

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In regard to the veteran's claimed right knee disability, 
there is no competent medical evidence of a current right 
knee disability in this case that may be related to service.  
Pain alone is not a disability.  As the Board found below 
that the preponderance of the evidence weighs against the 
veteran's claim for service connection, a VA examination is 
not required in this case.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.


Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 
(West 2002).  If a chronic disorder such as arthritis is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Establishing service 
connection generally requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2007). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to, the result of, 
or aggravated by a service-connected disability.  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered part of the 
original condition.  See 38 C.F.R. § 3.310.
Moreover, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease will be 
service connected.  38 C.F.R. § 3.310(b).

Factual Background and Analysis

In this case, the veteran contends that he injured his right 
knee in service when he was involved in a waterskiing 
accident in Subic Bay, Philippines.  Furthermore, the veteran 
contends in the alternative that his service-connected left 
lower extremity injury is responsible for aggravating his 
claimed right knee injury.

Service medical records (SMRs) associated with the veteran's 
claims file show that he was afforded a clinical evaluation 
and physical examination in June 1970 prior to entering 
service.  The veteran described his health as "good," and 
provided a medical history in which he specifically denied 
ever having swollen or painful joints, or bone, joint, or 
other deformity.  No evidence of a right knee injury was 
noted at that time.

The Board notes that the veteran was afforded numerous 
clinical evaluations and physical examinations during his 
time in service.  SMRs dated May 1971, May 1972, May 1973, 
April 1974, and April 1975 showed no evidence of a diagnosis 
of or treatment for a right knee injury.

The veteran reported to sick call in April 1977 with concerns 
of right lower leg problems.  The onset of the problems was 
approximately one and one-half weeks prior to this visit.  
The veteran provided a medical history in which he admitted 
to running daily for one year.  Upon physical examination, no 
evidence of joint involvement was noted.  The impression was 
shin splints.  A subsequent April 1979 clinical evaluation 
showed no evidence of a right knee injury. 

In June 1980, the veteran was admitted to sick call after 
sustaining an injury to his left knee and hip following a 
waterskiing accident.  X-rays taken at that time were 
interpreted to show evidence of a non-displaced fracture of 
the left acetabulum as well as a left knee contusion.  The 
veteran was subsequently transferred to Tripler Army Medical 
Center (AMC) following this incident.  Additional x-rays 
taken upon admission to Tripler AMC revealed a left ischial 
acetabular fracture, left tibial spine fracture, and left 
fibular head fracture.  No evidence of a right knee injury 
was noted.

The Board notes that the veteran's June 1980 waterskiing 
accident was also well-documented in subsequent SMRs, but 
clinical evaluations and physical examinations dated October 
1983, July 1985, November 1988, March 1992, and April 1992 
made no references to a diagnosis of or treatment for a right 
knee injury.

The veteran was afforded a clinical evaluation and physical 
examination in April 1994 prior to discharge from service.  
The clinical evaluation was essentially normal, with no 
evidence of a right knee injury noted.  The veteran described 
his health as "good," but indicated that he had swollen or 
painful joints.  An explanatory remark on the examination 
report indicated that the veteran had "occasional mild 
[right] hip and knee pain with prolonged seated position 
since 1980 boating accident." 

The first pertinent post-service treatment note is dated 
October 1994.  VA administered a general medical examination 
at that time.  The veteran's past medical history was 
significant for a left hip and knee fracture, right great toe 
fracture, low back injury, bilateral foot pain, and right leg 
shin splints, among other conditions.  No evidence of a right 
knee injury was noted.  X-rays of the veteran's right tibia 
and fibula were interpreted to show a phlebolith.  A 
"phlebolith" is defined as "a calculus in a vein; called 
also vein stone."  Dorland's Illustrated Medical Dictionary 
1423 (30 ed. 2003).

The veteran sought VA care in September 2002 for left knee 
pain.  The examiner noted that the veteran walked with a 
slight limp, but concluded that his left knee was stable at 
that time.  No references to a right knee injury were 
contained in this treatment note. 

The veteran returned to VA for additional care in August 2004 
as part of an annual examination.  Upon physical examination, 
the examiner observed that the veteran had normal gait and 
station with no evidence of spinal tenderness.  Straight leg 
raises were negative and deep tendon reflexes were intact 
bilaterally.  The examiner noted that the veteran experienced 
occasional hip and knee pain with no increase in intensity.  
The Board notes that the examiner in this instance did not 
identify which knee was painful.  

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in September 2004.  This examination assessed the 
severity of his hypertension and of the condition of his left 
hip.  No references to a right knee injury were contained in 
this examination report. 

The veteran also testified before the undersigned VLJ in 
connection with this claim in May 2007.  The veteran 
testified that he injured his left hip and knee in service 
after involvement in a waterskiing accident.  As a result of 
his injuries, the veteran stated that his right knee became 
"inflamed" because he favored his left knee "all the 
time."  Although the veteran reported continuous knee pain 
since the accident, he denied seeking either in service or 
post-service treatment for the claimed right knee injury.  
The veteran indicated that he obtained pain relief by 
exercising, taking Advil, and soaking in a hot tub.  The 
veteran further testified that his right knee "doesn't get 
bad much, to be honest," and that his right knee problems 
were limited to pain which caused him to limp.  
    
Given the evidence of record, the Board concludes that the 
preponderance of the evidence is against a finding of service 
connection for a claimed right knee disability under any 
theory of compensation.  The veteran's SMRs fully documented 
the nature and severity of the injuries he sustained as a 
result of the June 1980 waterskiing accident.  Notably, the 
veteran had numerous traumatic injuries to the left lower 
extremity.  However, there were no references to a right knee 
injury contained in these treatment notes.  The Board 
acknowledges that the veteran was also treated for right leg 
shin splints in service and that an examiner documented right 
hip and knee pain for the first time in an April 1994 
separation examination.  This pain was attributed to the 
veteran's waterskiing accident.  

Post-service treatment records are negative for a diagnosis 
of or treatment for a right knee disability, and there is no 
medical evidence of record to show that the veteran was 
diagnosed with arthritis of the right knee within one year 
after separation from service.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Court has in the past held that there must be a diagnosis 
of an underlying disability to establish a claim for service 
connection.  Pain alone is not a disability.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom., Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Furthermore, the Board notes that at no time during the 
pendency of this appeal has the veteran demonstrated, nor 
does the evidence show, that he has a current right knee 
disability that may be related to service.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the 
requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim).   

The Board also notes that the Court has in the past held that 
lay testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

However, the Court has also held that lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the veteran is capable of indicating that his right 
knee was painful, but the veteran is not competent (i.e., 
professionally qualified) to offer an opinion as to the cause 
of his claimed right knee disability.

As previously stated, entitlement to service connection 
requires a finding that there is a current disability that 
has a relationship to an in-service injury or disease.  In 
the instant case, there is no competent medical evidence 
showing a medical diagnosis of a current right knee 
disability that may be related to service.  Therefore, the 
Board concludes that the veteran's claim for service 
connection must be denied on a direct and secondary basis. 

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  


ORDER

Service connection for a right knee disability is denied.


____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


